Final order and judgment (one paper), Supreme Court, New York County (Bowman, J.), entered October 3, 1974, which reduced the assessments for five out of the nine years in question, reversed, on the law and the facts, petition dismissed and assessments reinstated and confirmed, with costs. Findings of fact inconsistent herewith are reversed and new findings made consistent herewith. The petitioner has not sustained its burden of overcoming the presumption of the validity of the assessments by showing by substantial evidence that they were excessive. In this case the record shows that petitioner’s low appraisal is insufficient to meet the standard. In addition, the reductions allowed by Special Term have inadequate support in the record. (Matter of Manufacturers Hanover Trust Co. v Tax Comm. of City of N. Y., 31 AD2d 606; Matter of General Motors Corp. v Finance Administrator of City of N. Y., 70 AD2d 843; Matter of Union Carbide Corp. v Finance Administrator of City of N. Y., 70 AD2d 844.) We find the assessments do not exceed the value of the property. Concur — Sandler, Ross, Carro and Silverman, JJ.